Citation Nr: 0933104	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) based on service connection for cause of the Veteran's 
death (COD).  

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
January 1946 and from October 1950 to September 1951.  He 
died on May [redacted], 2005.  The Appellant is the Veteran's 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the VA RO in 
Huntington, West Virginia, issued in July 2005.  During the 
course of his appeal, the Veteran was afforded a Decision 
Review Officer (DRO) hearing at the Huntington, West Virginia 
RO in February 2007.  A supplemental statement of the case 
(SSOC), issued in July 2007, continued and confirmed the 
previous denial.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.  

2.  The Veteran died in May 2005.  The death certificate 
shows the immediate cause of death as arteriosclerotic 
cardiovascular disease (ASCVD), and the other significant 
conditions contributing to death but not resulting in the 
underlying cause as transient ischemic attack, hypertension 
and a heart murmur.  

3.  ASCVD, transient ischemic attack, hypertension and a 
heart murmur that led to the Veteran's death was not shown 
during service or for years thereafter; and there is no 
competent evidence of a nexus between ASCVD, transient 
ischemic attack, hypertension, or a heart murmur and service, 
or that a service-connected disability caused, or 
substantially or materially contributed to the Veteran's 
death.  

4.  During the Veteran's lifetime, service connection was 
established for tinnitus, evaluated as 10 percent disabling; 
degenerative joint disease of the lumbar spine at L5-S1, 
evaluated as 10 percent disabling; residuals of a shell 
fragment wound to the left knee with loss of motion, 
evaluated as 10 percent disabling; residuals of a shell 
fragment wound to the left ankle with instability and loss of 
motion, evaluated as 10 percent disabling; residuals of a 
shell fragment wound to the left hand with arthritis in the 
left thumb, evaluated as 10 percent disabling; residuals of a 
cold injury to the right foot, evaluated as 30 percent 
disabling; residuals of a cold injury to the left foot, 
evaluated as 30 percent disabling; left carpal tunnel 
syndrome (major), evaluated as 30 percent disabling; 
bilateral hearing loss, evaluated as 40 percent disabling; 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; and a total rating for compensation based upon 
individual unemployability (TDIU) from July 28, 1997.  

5.  The Veteran was not evaluated as being totally disabled 
(to include a TDIU) as a result of a service-connected 
disability for 10 continuous years immediately preceding 
death, was not rated as being totally disabled continuously 
for a period of no less than five years from the date of 
discharge from active duty, nor was he a former prisoner of 
war who died after September 30, 1999.  


CONCLUSIONS OF LAW

1.  DIC based on service connection for COD on either a 
direct or secondary basis is not warranted.  38 U.S.C.A. §§ 
1101, 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2008).  

2.  Legal entitlement to DIC under the provisions of Section 
1318, Title 38, United States Code, is not established.  
38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.22, 20.1106 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In a claim for DIC benefits, VA's notice requirements include 
(1) a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  To the extent possible, 
such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction.  The VCAA notice requirements still 
may be satisfied if any errors in the timing or content of 
the notice are not prejudicial to the claimant.  

In this case, letters dated in July 2007 and September 2007, 
along with a statement of the case (SOC) issued in June 2006, 
provided notice to the Appellant regarding what information 
and evidence was needed to substantiate her claim of 
entitlement to DIC benefits based on COD and under the 
provisions of 38 U.S.C.A. § 1318, as well as what information 
and evidence must be submitted by the Appellant, what 
information and evidence will be obtained by VA, and the need 
for her to advise VA of and to submit any further evidence 
that was relevant to the claim.  These letters and SOC 
substantially complied with the VCAA notice and assistance 
requirements, and specifically informed the Appellant as to 
disability ratings and effective dates.  As noted above, the 
claim was last adjudicated via an SSOC in July 2007.  

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
Appellant including VA and private treatment records reviewed 
in adjudicating the Veteran's claims for disability benefits 
during his lifetime, and a post-mortem VA medical opinion 
report.  Also of record and considered in connection with the 
appeal is the Appellant's testimony at the February 2007 DRO 
hearing, along with written statements submitted by the 
Appellant and her representative, on her behalf.  

The Board is aware of a VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in July 2007, and an 
Appellant's Brief, dated in August 2009, which indicate the 
Veteran's representative's contention that the VA has failed 
to provide the Veteran with VCAA-compliant duty to assist 
notice.  The Board notes that contrary to VCAA requirements, 
the VCAA-compliant notice in this case was provided after the 
initial adjudication of the claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing deficiency was 
cured by readjudication of the claims in the July 2007 SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  
Further, a VCAA Notice Response form, submitted by the 
Appellant in August 2007, shows that she indicated she had no 
further information or evidence to give to VA to substantiate 
the claim.  This form was received after the July 2007 VCAA 
notice was provided.  

In summary, the VCAA provisions have been considered and 
complied with.  The Appellant was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, and there has been a 
complete review of all the evidence without prejudice to the 
Appellant.  Any error in the sequence of events or content of 
the notice is not shown to have had any prejudicial effect on 
the case or to cause injury to the claimant.  


DIC based on COD

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. §§ 3.5(a), 3.312 (2008).  The death of a veteran will 
be considered as having been due to a service-connected 
disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a) (2008).  A principal cause of 
death is one which, singularly or jointly with some other 
condition, was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2008).  A contributory cause of death is one which 
contributed substantially or materially to death, combined to 
cause death, and aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c) (2008).  It is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
Id.  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312 (c)(4) 
(2008).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of service connection on a 
direct basis there must be (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical 
evidence of a nexus between the claimed in-service injury and 
the present disability.  Dalton v. Nicholson, 21 Vet. App. 
23, 36 (2007).  In cases where the appellant cannot establish 
some of these elements, the appellant can instead establish 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).  To establish 
continuity of symptomatology, there must be "(1) that a 
condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present 
disability and the postservice symptomatology."  Barr, 21 
Vet. App. at 307.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

During the Veteran's lifetime, service connection was 
established for tinnitus, degenerative joint disease of the 
lumbar spine at L5-S1, residuals of a shell fragment wound to 
the left knee with loss of motion, residuals of a shell 
fragment wound to the left ankle with instability and loss of 
motion, and residuals of a shell fragment wound to the left 
hand with arthritis in the left thumb, evaluated as 10 
percent disabling; residuals of a cold injury to the right 
foot, residuals of a cold injury to the left foot, and left 
carpal tunnel syndrome (major), evaluated as 30 percent 
disabling; bilateral hearing loss, evaluated as 40 percent 
disabling; and PTSD, evaluated as 50 percent disabling.  

Significantly, a notice of disagreement (NOD), received in 
August 2005, reflects the Appellant's contention that the 
Veteran developed hypertension, a contributory cause of 
death, as the result of his service-connected PTSD.  This 
assertion is supported by oral testimony provided by the 
Appellant and her representative in her February 2007 DRO 
hearing.  She has not claimed that ASCVD, transient ischemic 
attack, hypertension or a heart murmur, listed as the primary 
and contributory causes of the Veteran's death, were incurred 
in service.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for COD on either a direct 
or secondary basis.  The Veteran died in May 2005 due to 
ASCVD, transient ischemic attack, hypertension and a heart 
murmur, as noted on his death certificate.  The Veteran was 
not service connected for ASCVD, transient ischemic attack, 
hypertension, or a heart murmur at the time of his death, and 
he did not file a claim for service connection for ASCVD, 
transient ischemic attack, hypertension and/or a heart murmur 
during his lifetime.  Further, the Veteran's service 
treatment records are negative for diagnoses of and/or 
treatment for any ASCVD, transient ischemic attack, 
hypertension and a heart murmur.  

Notably, VA treatment records and examination reports, dated 
from March 1991 to February 2005, indicate observations of 
mild to morbid obesity, and no cardiac murmur detected.  
Significantly, an October 1996 VA treatment record shows that 
the Veteran denied recent chest pain or shortness of breath 
or palpitations.  A January 2004 VA treatment record reflects 
the first diagnosis of hypertension of record.  Moreover, the 
first notation in the record for ASCVD, transient ischemic 
attack, and a heart murmur was in the May 2005 Death 
Certificate, which is approximately 54 years after discharge 
from the last period of active service; and the first 
notation of hypertension on record was in January 2004, which 
is approximately 53 years after discharge from the last 
period of active service.  This is evidence against a finding 
that ASCVD, transient ischemic attack, hypertension and a 
heart murmur were incurred in service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000).  

In conjunction with this appeal, a post-mortem VA medical 
opinion was obtained in March 2007.  Here the examiner noted 
that the Veteran was 79 years old at the time of death, and 
that his risk factors for ASCVD, listed as the primary cause 
of death, included age, gender, smoking (reported to be 
smoking 2 packs per day in April 2005), hyperlipidemia, and 
hypertension.  The examiner indicated that essential 
hypertension has not been related to PTSD, and while it is 
well known that stress can transiently elevate blood pressure 
in all individuals, which is a normal response to 
catecholamine release, that such temporary elevation does not 
cause or aggravate the underlying condition of hypertension.  
The examiner opined that hypertension is not caused by or 
permanently aggravated by PTSD, and that the Veteran's ASCVD 
was not caused by PTSD.  The record does not contain any 
competent medical evidence that otherwise relates the 
Veteran's ASCVD, transient ischemic attack, hypertension or 
heart murmur to an incident of his service, or to any 
service-connected disability, to include PTSD.  Moreover 
there is no medical evidence of record to support the 
Appellant's contentions, and in her February 2007 DRO hearing 
she denied the existence of any private medical opinion to 
support her claim.  

As for the Appellant's opinion on the etiology of the cause 
of the Veteran's death, the Board notes that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the Appellant is not a 
medical expert, her assertion that a relationship exists 
between the Veteran's cause of death and his service-
connected PTSD cannot constitute competent evidence of such a 
relationship.  The Appellant's personal belief, no matter how 
sincere, is unsupported by medical evidence and cannot form 
the basis of her claim.  See Voerth v. West, 13 Vet. App. 117 
(1999).  For the foregoing reasons, the Board finds that the 
death of the Veteran is not shown to relate to an incident of 
his service; or that a service-connected disability caused, 
or substantially or materially contributed to the Veteran's 
death.  

Although the Board has the utmost sympathy for the great loss 
that the Appellant has undergone since the death of her 
husband, and acknowledges the Veteran's service and sacrifice 
for his country, the Board must apply the law as it exists, 
and is bound by the laws codified in Title 38 of the United 
States Code and Code of Federal Regulations, which govern 
veterans' benefits administered by the Secretary of VA.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995).  There is no 
competent evidence of a nexus between ASCVD, transient 
ischemic attack, hypertension or a heart murmur and service, 
to include evidence of continuity of symptomatology, or that 
a service-connected disability caused, or substantially or 
materially contributed to the Veteran's death.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for cause of the Veteran's death, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55. 


DIC under 38 U.S.C.A. § 1318

The Appellant is also claiming entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  Even if the Veteran's death was 
not due to a service-related condition, dependency and 
indemnity compensation benefits are payable under certain 
specific circumstances if the Veteran was in receipt of, or 
entitled to receive, compensation at the time of death for a 
service-connected disability which had been totally disabling 
for a specified period of time: (1) the disability was 
continuously rated totally disabling for a period of 10 or 
more years immediately preceding death; (2) the disability 
was continuously rated totally disabling for a period of not 
less than five years from the date of such Veteran's 
discharge or other release from active duty; or (3) the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.  

At the time of the Veteran's death, he was in receipt of a 
total disability rating for compensation based upon 
individual unemployability as of July 28, 1997, as per a 
rating decision dated in February 1999, for approximately 
eight years preceding his death.  Accordingly, a service-
connected disorder was not rated by VA as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death and was not continuously rated totally 
disabling for a period of not less than five years from the 
date of his discharge from active duty.  Additionally, the 
Veteran was not a former prisoner of war who died after 
September 30, 1999.  

Hence, the Veteran does not meet the statutory and regulatory 
requirements for DIC under the provisions of 38 U.S.C.A. § 
1318.  As the preponderance of the evidence is against the 
Appellant's claim, the benefit-of-the-doubt doctrine is not 
for application.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. 
§ 5107(b).  

The Board reiterates that it is without authority to grant 
benefits simply because it might perceive the result to be 
equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey 
v. Brown, 6 Vet. App. 416, 425 (1994).  Additionally, "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).  


ORDER

DIC based on service connection for COD is denied.  

DIC pursuant to 38 U.S.C.A. § 1318 is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


